UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X                      2/14/2020


DWAYNE HARRIS,

                                            Plaintiff,                  18-CV-11681 (GBD)(SN)

                          -against-                                              ORDER

THE BRONX PARENT HOUSING NETWORK,
INC.,

                                            Defendant.

-----------------------------------------------------------------X

SARAH NETBURN, United States Magistrate Judge:

         On Thursday, February 6, 2020, the Court received an ex parte letter motion by email

from Defendant seeking a “protective order/motion to quash,” stating that the motion was filed

under seal. On Tuesday, February 11, 2020, Defendant emailed the Court a second letter,

substantially similar to the previous letter, copying Plaintiff and indicating once more that the

letter was “filed under seal.”

        Defendant is reminded that pursuant to my Individual Rules of Practice in Civil Cases,

“[a]ll Confidential Materials filed with the Court may be redacted or filed under seal only as the

Court directs upon appropriate application by either party” (emphasis added). Defendant is

directed to file a specific request to the Court by letter explaining the reasons for seeking to file

that submission under seal and addressing the request in light of the Court of Appeals’ opinion in

Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). The letter motion must be

filed in public view, must explain the reasons for seeking to file the information under seal and

should not include confidential information sought to be filed under seal. Supporting papers must

be separately filed electronically and may be filed under seal or redacted only to the extent
necessary to safeguard information sought to be filed under seal. The proposed sealed document

must be contemporaneously filed under seal in the ECF system and electronically related to the

motion. The summary docket text, but not the sealed document, will be open to public inspection

and should not include confidential information sought to be filed under seal.

       Defendant may file a letter motion in accordance with this Order no later than February

19, 2020, and Plaintiff may file his response, if any, by February 24, 2020, at which time the

Court will determine whether the motion may be properly filed under seal.

SO ORDERED.



DATED:         February 14, 2020
               New York, New York




                                                2
